Citation Nr: 0405664	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-19 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 to December 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

In a September 2002 statement, it appears as though the 
veteran may have filed an informal claim of entitlement to 
service connection for a heart disorder.  As the RO has not 
adjudicated that issue, it is referred back for appropriate 
action.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary in this case. 

At his October 2003 personal hearing, the veteran indicated 
that he had received audiological testing at the Peltier 
Glass Company in Ottawa, Illinois during his 30-year 
employment.  Those records have not been associated with the 
claims folder.  

The veteran has also indicated that he was hospitalized 
at Rhein-Main Hospital in Wiesbaden, Germany in 1964 for 
a head injury that he contends may be related to the 
disabilities at issue.  Those records have also not been 
associated with the claims file.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions:  

1.  The RO should contact the Peltier 
Glass Company in Ottawa, Illinois and 
obtain all medical examination reports, 
specifically audiological examinations, 
pertaining to the veteran from 1973 to 
the present.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  

2.  The RO should contact the appropriate 
entity and request all available clinical 
records of the veteran's hospitalization 
at Rhein-Main Hospital in Wiesbaden, 
Germany in 1964.  If no such records can 
be found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

3.  If additional evidence is added to 
the record pursuant to this remand, the 
RO should undertake any further indicated 
development to include obtaining 
additional medical evidence/opinion if 
deemed necessary.  The RO should then 
readjudicate the veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus with 
consideration of any additional evidence 
that has been submitted since issuance of 
the April 2003 statement of the case.  If 
the determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




